99 F.3d 1142
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ricky D. LOMAX, Defendant-Appellant.
No. 96-2028.
United States Court of Appeals, Seventh Circuit.
Argued Oct. 1, 1996.Decided Oct. 10, 1996.

ORDER
Before CUMMINGS, COFFEY and EVANS, Circuit Judges.


1
Ricky Lomax conditionally pleaded guilty to one count of possession of a firearm by a felon, 18 U.S.C. §§ 922(g), 924(e)(1), while reserving the right to appeal the district court's denial of his motion to suppress as evidence the gun which formed the basis of that charge.  On appeal, Lomax argues that he was seized by the police without reasonable suspicion--in violation of the Fourth Amendment--before the police discovered the gun in his possession, and that accordingly, the district court should have suppressed the gun as evidence.


2
For the reasons given by the district court in its Order denying Lomax's Motion to Suppress, we AFFIRM.